DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 7 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/21.

Claim Objections
Claim 8 is objected to because of the following informalities:  “devices” in line 4 should read “device”.  Appropriate correction is required.

Claims 12 – 14 are objected to because of the following informalities:  “the width of a narrow access” should read “a width of a narrow access” in line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 – 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (“Resonance-Free Light Recycling in Waveguides”, CLEO: Science and innovations 2017, May 2017). 

In Re claim 8, Chang et al. teaches an integrated multipass photonic device comprising: a bus waveguide; and at least one mode converter device disposed at or adjacent each of two opposing ends of the bus waveguide, wherein each mode converter devices is configured to receive light having a receiving mode along a first direction and to cause light having a different mode from the receiving mode to propagate in a second direction opposite the first direction (annotated fig. 1c below). 
	[AltContent: arrow]Mode converter 

[AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    103
    288
    media_image1.png
    Greyscale

Bus waveguide


In Re claim 10, Chang et al. teaches wherein the bus waveguide varies in width such that a phase matching condition of the first directional coupler is satisfied only for a TEi+1 mode of the bus waveguide, while the second directional coupler has a phase-matching condition only for a TEi mode of the bus waveguide (fig. above).

In Re claim 11, Chang et al. teaches wherein a width of the bus waveguide and a width of a narrow access waveguide of the directional couplers are varied along the direction of propagation to provide an adiabatic condition (pg. 1, par. 4, pg. 2, par. 1).

In Re claim 14, Chang et al. teaches wherein the variation of the width of the bus waveguide and the width of a narrow access waveguide (the waveguides couplers themselves are narrow access waveguides) of the directional couplers is based on a pre-determined function (fig. 1 shows the predetermined function of coupling the desired modes as a mathematical function is not claimed).

In Re claim 15, Chang et al. teaches wherein a narrow access waveguide (any part or whole of each coupler of fig. 1a) of the directional couplers is based on a subwavelength grating .

Claims 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peral et al. (U.S. Patent # 6,269,205 B10). 
In Re claims 8 and 17, ‘205 teaches an integrated multipass photonic device comprising: a bus waveguide (601); and at least one mode converter device (620) disposed at or adjacent each of two opposing ends of the bus waveguide (fig. 6), wherein each mode converter devices is configured to receive light having a receiving mode along a first direction (A) and to cause light having a different mode from the receiving mode to propagate in a second direction opposite the first direction (B,C); wherein one or more of the mode converter devices comprises of one or more gratings (622, 624).

Claims 8 and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (U.S. Patent # 6,628,861 B1). 
In Re claim 8, 861 teaches an integrated multipass photonic device comprising: a bus waveguide (annotated below); and at least one mode converter device (annotated below) disposed at or adjacent each of two opposing ends of the bus waveguide, wherein each mode converter devices is configured to receive light having a receiving mode along a first direction and to cause light having a different mode from the receiving mode to propagate in a second direction opposite the first direction (annotated below).



[AltContent: arrow]                                                       Bus waveguide 
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    263
    488
    media_image2.png
    Greyscale


Mode converter device			second direction 	first direction

In Re claims 16 – 18, ‘861 teaches a multilayer construction of differing material (piezo electric material 1898, grating, core 612, cladding 604 substrate 620 are materials that differ in size and shape) and a grating (1838); and EO modulator (1886, 1898 of 1880).

Claims 8 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (U.S. PG Pub. # 2017/0276873 A1). 
In Re claim 8, ‘873 teaches an integrated multipass photonic device comprising: a bus waveguide (straight waveguide); and at least one mode converter device (arms 1 – 3, PS1 and PS1) disposed at or adjacent each of two opposing ends of the bus waveguide (fig. 2), wherein each mode converter devices is configured to receive light having a receiving mode (TM at 

In Re claim 18, ‘873 teaches EO modulator (micro heater figs. 5A or 9A). 

In Re claim 19, ‘873 teaches a polarization converter (PS1, arm1 and PS2, fig. 2).

In Re claim 20, ‘873 teaches a nonlinear element (microring resonator, par. 0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Resonance-Free Light Recycling in Waveguides”, CLEO: Science and innovations 2017, May 2017). 
 Chang et al. teaches the device of claim 10 but is silent to wherein the variation of the width of the bus waveguide and the width of a narrow access waveguide of the directional couplers is linear or non-linear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the variation of the width of the bus waveguide and the width of a narrow access waveguide of the directional couplers is linear or non-linear depending upon the desired coupling efficiency, mode and/or phase to be coupled as the instant application has not provided criticality for these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/            Primary Examiner, Art Unit 2874